Title: To Benjamin Franklin from John Adams: Two Letters, 24 October 1780
From: Adams, John
To: Franklin, Benjamin


I.
Sir
Amsterdam October 24. 1780
I have this moment the Honour of your Letter of the twentyeth of this Month and it is, as cold Water to a thirsty Soul.
I have been busily employed in making Enquiries, in forming Acquaintances and in taking Advice.— In hopes of Mr Laurens’s Arrival, and wishing him to judge for himself, I have not decided, upon some Questions that necessarily arise. I am not able to promise any Thing but I am led to hope, for Something. The Contents of Mr Jays Letter, will certainly be of great Weight and Use.— I am assured of the good Will of a Number of very worthy and considerable People and that they will endeavour to assist a Loan.
Let me intreat your Excellency, to communicate to me every Thing you may further Learn respecting the benevolent Intentions of the Court of Madrid, respecting this Matter.— I will do myself the Honour, to acquaint you with the Progress I make,.— I was before in hopes of assisting you Somewhat, and your Letter has raised those hopes a great deal, for the English Credit certainly Staggers here, a little.
The Treatment of Mr Laurens is truly affecting. It will make a deep and lasting Impression on the Minds of the Americans. But this will not be a present Relief to him. You are no doubt minutely informed, of his ill Usage.— Can any Thing be done in Europe for his Comfort or Relief?
I have the Honour to be, with respectfull Compliments to all Friends, sir, your most obedient humble servant
John Adams
His Excellency Dr Franklin
 
Notation: J. Adams. Oct 24. 1780
 
II.
Sir
Amsterdam october 24. 1780
Separated from Master S.C. Johonnot for a longer time than I expected, I am under apprehensions about him, and therefore must request your Excellencys Attention to him;

I have no Money in my Hands, which belongs to his Father, but am informed he has sent a Remittance for him, which I hope will soon arrive.— I must however, be responsible, for his Expenses, whether Remittances arrive or not as long as he Stays. I have the Honour to be, sir, your humb. sert
John Adams
His Excellency Dr Franklin
